Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT

AND

JOINDER AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT AND JOINDER AGREEMENT (this
“Amendment”) dated as of February 20, 2007, by and among PREIT ASSOCIATES, L.P.
(the “Existing Borrower”), PREIT-RUBIN, INC. (the “New Borrower” and together
with the Existing Borrower, each a “Borrower” and collectively the “Borrower”),
PENNSYLVANIA REAL ESTATE INVESTMENT TRUST (the “Parent”), each of the Lenders
party hereto and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Agent”).

WHEREAS, the Existing Borrower, the Parent, the Lenders and the Agent have
entered into that certain Credit Agreement dated as of November 20, 2003 (as
amended and in effect immediately prior to the date hereof, the “Credit
Agreement”); and

WHEREAS, the Borrower, the Parent, the Lenders party hereto and the Agent desire
to amend the Credit Agreement to join the New Borrower as a borrower under (and
as defined in) the Credit Agreement and to otherwise amend certain provisions of
the Credit Agreement on the terms and conditions contained herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Credit Agreement.

Section 2. Specific Amendments to Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:

(a) The Credit Agreement is amended by adding the following to the end of the
definition of the term “Applicable Margin” set forth in Annex I to the Credit
Agreement:

The parties understand that the applicable interest rate and certain fees for
this facility shall be determined and/or adjusted from time-to-time based upon
certain financial ratios and/or other information required to be provided and
certified to the Agent or the Lenders by the Borrower hereunder (the “Borrower
Information”). If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by the Borrower) at the time it
was delivered to the Agent or the Lenders, and if the applicable interest rate
or any fee calculated for any period was LOWER than it should have been had the
correct information been timely provided, then, such interest rate or fee for
such period shall be automatically recalculated using the correct Borrower
Information.



--------------------------------------------------------------------------------

The Agent shall promptly notify the Borrower in writing of any additional
interest or fees due because of such recalculation, and the Borrower shall pay
such additional amounts due to the Agent, for the benefit of the Lenders, within
five (5) business days of receipt of such written notice. Any recalculation of
interest or fees required by this provision shall survive termination of this
Agreement and this provision shall not in any way limit any of the Agent’s or
any Lender’s other rights and remedies under this Agreement.

(b) The Credit Agreement is amended by deleting the definition of the term
“Borrower” set forth in Annex I to the Credit Agreement in its entirety and
substituting in its place the following definition:

“Borrower” means, subject to Section 7.16 hereof, PREIT Associates, L.P. and
PREIT-Rubin, Inc., individually and collectively and shall include their
respective successors and permitted assigns; provided, however, that solely as
used in Section 7.1(m), Section 8.2(e) and the first sentence of Section 8.7,
the term “Borrower” shall only be deemed to be PREIT Associates, L.P. and its
successors and permitted assigns.

(c) The Credit Agreement is amended by adding the definitions of “FIN 46” and
“FIN 46 Entities” to Annex I thereof in the appropriate alphabetical location:

“FIN 46” means FASB Interpretation No. 46 as issued by the Financial Accounting
Standards Board.

“FIN 46 Entities” means those Persons who (a) are neither Guarantors or
Subsidiaries of the Parent and (b) who are consolidated with the Parent in the
financial statements of the Parent solely by reason of the application of FIN
46.

(d) The Credit Agreement is amended by deleting Section 1.2 in its entirety and
substituting in its place the following:

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date; provided, however, notwithstanding anything contained herein to
the contrary, for purposes of the financial covenants set forth in Section 8.1.
of this Agreement, the phrase “Parent and its Subsidiaries determined on a
consolidated basis” (and similar phrases having the same meaning) shall not be
deemed to include the consolidation of any FIN 46 Entity but shall include a
percentage of the assets, liabilities, income or loss attributable to each FIN
46 Entity equal to the Parent’s direct or indirect ownership interest in such
entity without regard to FIN 46. Notwithstanding the foregoing, if at any time
any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Agent, the Lenders and the Borrower
shall

 

- 2 -



--------------------------------------------------------------------------------

negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Requisite Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. References in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
thereto, as amended, supplemented, restated or otherwise modified from time to
time to the extent permitted hereby and in effect at any given time. Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means a reference to an Affiliate of the
Borrower. Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, all references to time
are references to San Francisco, California time.

(e) The Credit Agreement is amended by adding the following new Sections 2.17
and 2.18:

Section 2.17. Joint and Several Liability

(a) The obligations of each Borrower hereunder and under the other Loan
Documents to which either Borrower is a party shall be joint and several, and
accordingly, each Borrower confirms that it is liable for the full amount of the
Obligations, regardless of whether incurred by such Borrower or the other
Borrower.

(b) Each Borrower represents and warrants to the Agent and the Lenders that each
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Lenders through their collective efforts.

 

- 3 -



--------------------------------------------------------------------------------

(c) Neither the Agent nor any Lender shall be obligated or required before
enforcing any Loan Document against a Borrower: (a) to pursue any right or
remedy any of them may have against the other Borrower, any Guarantor or any
other Person or commence any suit or other proceeding against the other
Borrower, any Guarantor or any other Person in any court or other tribunal;
(b) to make any claim in a liquidation or bankruptcy of the other Borrower, any
Guarantor or any other Person; or (c) to make demand of the other Borrower, any
Guarantor or any other Person or to enforce or seek to enforce or realize upon
any collateral security held by the Agent or any Lender which may secure any of
the Obligations.

(d) It is the intent of each Borrower, the Agent and the Lenders that in any
proceeding of the types described in Sections 9.1(e) or 9.1(f), a Borrower’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Borrower hereunder to be
avoidable or unenforceable against such Borrower in such proceeding as a result
of Applicable Law, including without limitation, (i) Section 548 of the
Bankruptcy Code of 1978 and (ii) any state fraudulent transfer or fraudulent
conveyance act or statute applied in such proceeding, whether by virtue of
Section 544 of the Bankruptcy Code of 1978 or otherwise. The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Borrower hereunder shall be determined in any such proceeding are referred
to as the “Avoidance Provisions”. Accordingly, to the extent that the
obligations of either Borrower hereunder would otherwise be subject to avoidance
under the Avoidance Provisions, the maximum Obligations for which such Borrower
shall be liable hereunder shall be reduced to that amount which, as of the time
any of the Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of such Borrower hereunder, to be
subject to avoidance under the Avoidance Provisions. This subsection is intended
solely to preserve the rights of the Agent and the Lenders hereunder to the
maximum extent that would not cause the obligations of either Borrower hereunder
to be subject to avoidance under the Avoidance Provisions, and no Borrower or
any other Person shall have any right or claim under this Section that would not
otherwise be available to such Person under the Avoidance Provisions.

(e) Each Borrower assumes all responsibility for being and keeping itself
informed of the financial condition of the other Borrower, and of all other
circumstances bearing upon the risk of nonpayment of any of the Obligations and
the nature, scope and extent of the risks that such Borrower assumes and incurs
hereunder, and agrees that neither the Agent nor any Lender shall have any duty
whatsoever to advise either Borrower of information regarding such circumstances
or risks.

Section 2.18. Actions of the Borrower.

 

- 4 -



--------------------------------------------------------------------------------

Each Borrower hereby appoints the other Borrower to act as its agent for all
purposes under the Loan Documents (including, without limitation, with respect
to all matters related to the borrowing and repayment of Loans and the issuance
of Letters of Credit). Each Borrower acknowledges and agrees that (a) one
Borrower may execute such documents as such Borrower deems appropriate in its
sole discretion, and with respect to any such document executed by only one
Borrower, each Borrower shall be bound by and obligated by all of the terms of
any such document, (b) any notice or other communication delivered by the Agent
or any Lender hereunder to either Borrower shall be deemed to have been
delivered to each Borrower and (c) the Agent and the Lenders shall accept (and
shall be permitted to rely on) any document or agreement executed by both
Borrowers or either Borrower individually. Each Borrower agrees that any action
taken by one Borrower without the consent of, or notice to, the other Borrower
shall not release or discharge either Borrower from its obligations hereunder.

(f) The Credit Agreement is amended by deleting Section 7.1.(c) in its entirety
and substituting in its place the following:

(c) Compliance Certificate. At the time the financial statements are furnished
pursuant to the immediately preceding subsections (a) and (b), a certificate
substantially in the form of Exhibit J (a “Compliance Certificate”) executed on
behalf of the Parent by the chief financial officer of the Parent (i) setting
forth as of the end of such quarterly accounting period or fiscal year, as the
case may be, the calculations required to establish whether or not the Parent
and the Borrower, as applicable, were in compliance with the covenants contained
in Section 8.1., including, without limitation, the reconciliation calculations
and other calculations utilized by the Parent to adjust the results set forth in
the Parent’s financial statements (which may include a consolidation of FIN 46
Entities) to account for the FIN 46 Entities in accordance with Section 1.2
hereof; and (ii) stating that no Default or Event of Default exists, or, if such
is not the case, specifying such Default or Event of Default and its nature,
when it occurred and, whether it is continuing and the steps being taken by the
Parent or the Borrower with respect to such event, condition or failure.

(g) The Credit Agreement is amended by adding the following new Section 7.16:

Section 7.16. Release of PREIT-Rubin, Inc. as Borrower

PREIT-Rubin, Inc. may request in writing that the Agent release it as a Borrower
(but not as a Guarantor unless otherwise permitted by Section 7.15(c)), so long
as PREIT Associates, L.P. delivers a certificate signed by the chief financial
officer of the Parent certifying that no Event of Default shall then exists or
would occur as a result of such release. No later than 5 Business Days following
the Agent’s receipt of such written request and the related certificate, and so
long as the condition set forth above will be true and correct, the release

 

- 5 -



--------------------------------------------------------------------------------

shall be effective and Agent shall execute and deliver, at the sole cost and
expense of the Borrower, such documents as Borrower may reasonably request to
evidence such release. Upon the effectiveness of such release, the defined term
“Borrower” as used in the Loan Documents shall mean PREIT Associates, L.P. and
its successors and permitted assigns.

(h) The Credit Agreement is amended by deleting Section 8.1.(c) in its entirety
and substituting in its place the following:

(c) Ratio of EBITDA to Interest Expense. The Parent shall not permit the ratio
of (i) EBITDA of the Parent and its Subsidiaries determined on a consolidated
basis for the period of four consecutive fiscal quarters most recently ending to
(ii) Interest Expense of the Parent and its Subsidiaries determined on a
consolidated basis for such period, to be less than 1.70 to 1 for any such
period.

(i) The Credit Agreement is amended by deleting Section 8.1.(d) in its entirety
and substituting in its place the following:

(d) Ratio of Adjusted EBITDA to Fixed Charges. The Parent shall not permit the
ratio of (i) Adjusted EBITDA of the Parent and its Subsidiaries determined on a
consolidated basis for the period of four consecutive fiscal quarters most
recently ending to (ii) Fixed Charges of the Parent and its Subsidiaries
determined on a consolidated basis for such period, to be less than (A) 1.40 to
1 for any such period ending on or before December 31, 2008 and (B) 1.50 to 1
for any such period ending after December 31, 2008.

(j) The Credit Agreement is amended by deleting Section 8.1.(k) in its entirety
and substituting in its place the following:

(k) Ratio of EBITDA to Indebtedness. The Parent shall not permit the ratio of
(i) EBITDA of the Parent and its Subsidiaries determined on a consolidated basis
for the period of four consecutive fiscal quarters most recently ending to
(ii) all Indebtedness of the Parent, its Subsidiaries and Unconsolidated
Affiliates determined on a consolidated basis at the end of such period, to be
less than (A) 0.09750 to 1 for any such period ending on or before December 31,
2008 and (B) 0.1025 to 1 for any such period ending after December 31, 2008. For
purposes of determining this ratio, if a Property has been acquired during the
past four quarters, the amount of EBITDA attributable to such Property and to be
included in the ratio shall be determined as follows: (x) if the Property was
acquired more than 30 days prior to the date of determination of the ratio, the
EBITDA for the Property since the date such Property was acquired by the Parent,
the Borrower, any other Subsidiary or an Unconsolidated Affiliate, as the case
may be, shall be appropriately annualized and (y) otherwise, the amount of
EBITDA for such Property shall be the actual EBITDA attributable to the Property
during the last four consecutive fiscal quarters most recently ended. Any

 

- 6 -



--------------------------------------------------------------------------------

certification by the Parent or the Borrower of EBITDA included under the
immediately preceding clause (y), shall be limited to their knowledge.

Section 3. Joinder Agreement. The New Borrower hereby acknowledges, agrees and
confirms that, by its execution of this Amendment, the New Borrower will be
deemed to be a party to the Credit Agreement and a “Borrower” for all purposes
of the Credit Agreement, and shall have all of the obligations of a Borrower
thereunder as if it had executed the Credit Agreement on the Agreement Date. For
the avoidance of doubt, as a “Borrower,” the New Borrower will also be deemed a
Loan Party under (and as defined in) the Credit Agreement. The New Borrower
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, covenants, provisions and conditions applicable to the Borrower contained
in the Credit Agreement. Without limiting the generality of the foregoing terms
of this Section 3, the New Borrower hereby jointly and severally together with
the Existing Borrower assumes responsibility for the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.

Section 4. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Agent of each of the following, each in form and substance
satisfactory to the Agent:

(a) a counterpart of this Amendment duly executed by the Existing Borrower, the
New Borrower, the Parent and the Requisite Lenders;

(b) replacement Revolving Notes payable to each Lender and a Swingline Note
payable to the Swingline Lender, in the form of the Revolving Note and Swingline
Note, as the case may be, attached to this Amendment duly executed by each
Borrower;

(c) the Reaffirmation of Obligations attached to this Amendment duly executed by
each existing Guarantor;

(d) the certificate of formation or other comparable organizational instrument
of the New Borrower certified as of a recent date by the Secretary of State of
the State of formation of the New Borrower;

(e) copies, certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the New Borrower, of (i) the bylaws
of the New Borrower and (ii) all director or other necessary action taken by the
board of directors of the New Borrower to authorize the execution, delivery and
performance of Amendment and the Loan Documents;

(f) a certificate of good standing or certificate of similar meaning with
respect to the New Borrower issued as of a recent date by the Secretary of State
of the State of formation for the New Borrower and certificates of qualification
to transact business or other comparable certificates issued by the Secretary of
State (and any state department of taxation, as applicable) of each state in
which the New Borrower is required to be so qualified;

 

- 7 -



--------------------------------------------------------------------------------

(g) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of the New Borrower with
respect to each of the officers or other representatives of the New Borrower
authorized to execute and deliver the Loan Documents to which the New Borrower
is a party;

(h) an opinion of counsel to the New Borrower addressed to the Agent and the
Lenders regarding, among other things, the organization of the New Borrower, the
authority of the New Borrower to execute, deliver and perform this Amendment and
the Loan Documents to which it is a party, the enforceability of the Loan
Documents as against the New Borrower and such other matters as the Agent or its
counsel may request;

(i) evidence that the Modification Fee set forth in Section 8 of this Amendment
and all fees, costs and expenses of the Agent, including without limitation the
fees of Agent’s counsel, incurred in connection with the negotiation,
documentation and closing of this Amendment and the related documents and
agreements have been paid; and

(j) such other documents, instruments and agreements as the Agent may reasonably
request.

Section 5. Representations. Each Borrower and the Parent represent and warrant
to the Agent and the Lenders that:

(a) Authorization. The Parent, each Borrower and each other Loan Party each has
the right and power, and has taken all necessary action to authorize the
execution and delivery of this Amendment and to perform its obligations
thereunder and under the Credit Agreement, as amended by this Amendment, in
accordance with their respective terms. This Amendment has been duly executed
and delivered by a duly authorized officer of the Parent and each Borrower (or
by the Parent as general partner of such Borrower) and both this Amendment and
the Credit Agreement, as amended by this Amendment, is a legal, valid and
binding obligation of the Parent, each Borrower and each other Loan Party
enforceable against such Person in accordance with its respective terms except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors rights generally.

(b) Compliance with Laws, etc. The execution, delivery and performance of this
Amendment and the other Loan Documents to which any Loan Party is a party do not
and will not, by the passage of time, the giving of notice, or both: (i) require
any Governmental Approval or violate any Applicable Law relating to any Loan
Party or any Subsidiary; (ii) conflict with, result in a breach of or constitute
a default under the organizational documents of any Loan Party or any other
Subsidiary, or any indenture, agreement or other instrument to which any Loan
Party or any Subsidiary is a party or by which it or any of its properties may
be bound; or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by any Loan
Party or any other Subsidiary other than in favor of the Agent for the benefit
of the Lenders.

 

- 8 -



--------------------------------------------------------------------------------

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

Section 6. Reaffirmation of Representations. The Parent and each Borrower hereby
represents, repeats and reaffirms all representations and warranties made by
such Person to the Agent and the Lenders in the Credit Agreement and the other
Loan Documents to which such Person is, immediately following the effectiveness
of this Amendment, a party on and as of the date hereof with the same force and
effect as if such representations and warranties were set forth in this
Amendment in full except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and accurate on and as of such earlier date) and except
for changes in factual circumstances not prohibited under the Loan Documents.

Section 7. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

Section 8. Modification Fee. In consideration of the Lenders amending the Credit
Agreement as provided herein, each Borrower jointly and severally agrees to pay
to the Agent for the account of each Lender approving this Amendment (which
approval is evidenced by its signature below) a modification fee in an amount
equal to .075% of such Lender’s Revolving Commitment.

Section 9. Expenses. Each Borrower hereby, jointly and severally, agrees to
reimburse the Agent upon demand for all costs and expenses (including attorneys’
fees) incurred by the Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.

Section 10. Benefits. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 11. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH COMMONWEALTH.

Section 12. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.

Section 13. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

- 9 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement and Joinder Agreement to be executed as of the date first above
written.

 

BORROWER: PREIT ASSOCIATES, L.P. By:  

Pennsylvania Real Estate Investment Trust,
its general partner

  By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   EVP & General Counsel PREIT-RUBIN, INC. By:  

/s/ Joseph F. Coradino

Name:   Joseph F. Coradino Title:   President PARENT: PENNSYLVANIA REAL ESTATE
INVESTMENT TRUST By:  

/s/ Bruce Goldman

Name:   Bruce Goldman Title:   EVP & General Counsel

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Third Amendment to Credit Agreement

and Joinder Agreement with PREIT Associates, L.P. and PREIT-Rubin, Inc.]

 

AGENT AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Agent, Swingline Lender and as a Lender

By:  

/s/ Charles J. Cooke, Jr.

Name:   Charles J. Cooke, Jr. Title:   Vice President U.S. BANK NATIONAL
ASSOCIATION By:  

/s/ Renee Lewis

Name:   Renee Lewis Title:   Vice President EUROHYPO AG, NEW YORK BRANCH By:  

/s/ John Lippman

Name:   John Lippman Title:   Vice President By:  

/s/ Stephen Cox

Name:   Stephen Cox Title:   Director MANUFACTURERS & TRADERS TRUST COMPANY By:
 

/s/ Daniel Shields

Name:   Daniel Shields Title:   Administrative Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Third Amendment to Credit Agreement

and Joinder Agreement with PREIT Associates, L.P. and PREIT-Rubin, Inc.]

 

JPMORGAN CHASE BANK, N.A. (successor by merger to BANK ONE, NA)

By:  

/s/ Marc E. Costantino

Name:   Marc E. Costantino Title:   Executive Director WACHOVIA BANK, NATIONAL
ASSOCIATION By:  

/s/ Kimberly A. Ludtke

Name:   Kimberly A. Ludtke Title:   Vice President UNION BANK OF CALIFORNIA, N.A
By:  

/s/ Jack Kissane

Name:   Jack Kissane Title:   Vice President ALLIED IRISH BANKS, P.L.C. By:  

/s/ Kathryn E. Murdoch

Name:   Kathryn E. Murdoch Title:   Vice President CITIZENS BANK OF PENNSYLVANIA
By:  

/s/ Kellie Anderson

Name:   Kellie Anderson

Title:

  Vice President

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to Third Amendment to Credit Agreement

and Joinder Agreement with PREIT Associates, L.P. and PREIT-Rubin, Inc.]

 

NATIONAL CITY BANK

By:

 

/s/ William J. Lloyd, Jr.

Name:

  William J. Lloyd, Jr.

Title:

  Senior Vice President WILMINGTON TRUST OF PENNSYLVANIA

By:

 

/s/ Greg A. Hartin

Name:

  Greg A. Hartin

Title:

  Vice President BANK OF AMERICA, N.A

By:

 

/s/ Robert J. Epstein

Name:

  Robert J. Epstein

Title:

  Vice President CITICORP NORTH AMERICA, INC.

By:

 

/s/ Richard James

Name:

  Richard James

Title:

  Director FIRSTRUST BANK

By:

 

/s/ Bruce A. Gillespie

Name:

  Bruce A. Gillespie

Title:

  Vice President SOVEREIGN BANK

By:

 

/s/ Paul F. Glanville

Name:

  Paul F. Glanville

Title:

  Vice President